Being unable to concur in the conclusions reached by the majority, I must respectfully dissent from portions of the judgment, although I concur in some of the conclusions reached by the majority but write separately thereon.
Case No. 1088 involves an eviction action brought by plaintiff Fay Gardens Mobile Home Park against defendant Newman, the original ground for eviction being solely nonpayment of rent by defendant. An answer was filed by Newman essentially admitting nonpayment of rent but alleging tender of rent, as well as raising the defense of retaliation. Newman filed a counterclaim seeking damages in the amount of $1,765 from plaintiff, as well as alleging a claim for retaliation.
Subsequently, plaintiff filed an amended complaint repeating the allegations of the original complaint, together with a new claim for possession predicated upon termination of Newman's month-to-month tenancy by appropriate notice. Defendant filed essentially the same answer and counterclaim to the amended complaint, denying, in addition, effective termination of the tenancy.
Case No. 1089 involves a similar action commenced by plaintiff Fay Gardens Mobile Home Park against defendants Richard and Peggy Hunt. They filed a joint answer and counterclaim, raising as defenses a general denial, retaliation and violation by plaintiff of R.C. 3733.11, allegedly requiring a one-year minimum tenancy. By their counterclaim, they sought damages for retaliation in the amount of $1,000, return of the entire amount of $3,200 paid in rent for alleged breach of the warranty of habitability, together with a reasonable attorney fee. Similar damages were alleged with respect to an alleged violation of R.C. 3733.10 and 3733.11. The prayer sought $4,200 in damages, which is in excess of the monetary jurisdiction of the trial court, the Clermont County Court. Subsequently, the Hunts filed an amended answer and counterclaim alleging additional damages for a total of $8,100. No one raised the issue, however, of monetary jurisdiction until trial.
These two actions, together with several others brought by plaintiff, were consolidated by order of the trial court. A lengthy jury trial ensued, resulting in a consent judgment for plaintiff upon its eviction claim against Newman, but a verdict in favor of Newman against plaintiff on his counterclaim for damages in the amount of $1,500, plus attorney fees in an amount of $3,600, and a judgment in favor of the Hunts and against plaintiff upon its complaint for possession of the premises upon their counterclaim against plaintiff, finding damages in the amount of $1,125 and attorney fees in the amount of $3,600. Subsequently, the trial court ordered the judgments reduced to the monetary jurisdiction of $3,000, including attorney fees, in each of the cases and assessed the costs equally against the parties.
From these judgments, plaintiff appeals and raises four assignments of error as follows: *Page 150 
"I.  The trial court erred to the prejudice of plaintiff in overruling its motion for a directed verdict on the issue of retaliation against defendant Newman.
"II.  The trial court erred to the prejudice of plaintiff in overruling its motion for judgment notwithstanding the verdict on the issue of retaliation against both defendants.
"III.  The trial court erred to the prejudice of plaintiff in overruling its motion for a new trial.
"IV.  The trial court erred to the prejudice of plaintiff in allowing, over its objection, the use of affidavits as to time spent on the case by the defendants' attorneys and the hourly rate of one of them."
Defendants Newman and the Hunts have also appealed and raise two assignments of error as follows:
"I.  The trial court erred in ordering a reduction of the judgment to Three Thousand Dollars ($3,000) for each defendant.
"II.  The trial court erred in denying the defendants' motion for additional attorneys' fees and in ordering that costs be divided equally among the parties."
The determinative issue decided by the majority with respect to the appeal of plaintiff as to defendants Richard and Peggy Hunt was not raised by the assignments of error of the parties. The majority finds that all action by the trial court is void since the counterclaim of the Hunts exceeded the monetary jurisdiction of the trial court. I respectfully disagree.
R.C. 1909.04 provides that: "* * * county courts have * * * original jurisdiction in civil actions for the recovery of sums not exceeding three thousand dollars." On the other hand, R.C.1923.01(A) provides in part that: "* * * any judge of a county court * * * may inquire * * * about persons who have a lawful and peaceable entry into lands and tenements and hold them unlawfully and by force." This is the action ordinarily known as "forcible entry and detainer." R.C. 1923.02 provides expressly that a proceeding under R.C. Chapter 1923 may be brought "[a]gainst tenants in possession under an oral tenancy or in default in the payment of rent * * *." R.C. 1923.03 provides that: "Judgments under sections 1923.01 to 1923.14, inclusive, of the Revised Code, either in the county court, or in the court of common pleas, are not a bar to a later action brought by either party." No answer is required, but any defense may be raised at the time of trial. See R.C. 1923.06(B).
R.C. 1911.011 deals with procedure in a civil action in a county court and is in many respects in conflict with the Civil Rules. However, R.C. 1911.011(E) provides that: "In any action in a county court in which the amount claimed by any defendant in any statement of counterclaim exceeds the jurisdictional amount defined in section 1909.04 of the Revised Code, the judge shall certify the proceedings in the case to the court of common pleas." This paragraph must be read in pari materia with the next paragraph of the same section, R.C. 1911.011(F), which provides that:
"When the amount due either party exceeds the sum for which a county court is authorized to enter judgment, such party may in writing remit the excess and judgment be entered for the residue. Any party defendant may, at his option, withhold setting up any statement of counterclaim and make the same the subject of a separate action."
This is similar to Civ. R. 13(J), which provides that: "In the event that a counterclaim, cross-claim, or third-party claim exceeds the jurisdiction of the court, the court shall certify the proceedings in the case to the court of common pleas."
Apparently, the jurisdictional problem was overlooked by the parties and the trial court until the time of trial. The *Page 151 
trial court noted this jurisdictional problem to the parties, and counsel for the Hunts indicated that the counterclaim would be reduced to $4,398 but asserted that one-half of that amount would be claimed each by Richard Hunt and Peggy Hunt so that it would be within the monetary jurisdiction. The trial court quickly, and properly, indicated that, under the circumstances, the Hunts presented a single joint claim so that the total monetary jurisdiction could not exceed $3,000. Thereupon, counsel for plaintiff moved to dismiss the counterclaim as being in excess of the monetary jurisdiction. Defendants Richard and Peggy Hunt at that point agreed that the verdict would not exceed $3,000, even if evidence should be adduced for more. While counsel for plaintiff objected, still asking for dismissal of the counterclaim, the trial court allowed the case to proceed apparently upon authority of R.C. 1911.011.
Clearly, the Hunts agreed to remit the excess of any amount due them over the monetary jurisdiction of the trial court, and that judgment would be entered only for the residue, namely, $3,000, the monetary jurisdiction, in the event that the amount due would be found to exceed that amount. While this was not done in writing, it was in open court on the record. See Civ. R. 7(B) and 54(C). Unfortunately, R.C. 1911.011(F) does not indicate the time by which such party must make such remission. However, in the absence of any other limitation, it would seem reasonable that the remission would be timely, if made at the time the case would be certified to the court of common pleas pursuant to Civ. R. 13(J) and R.C. 1911.011(E).
R.C. 1911.011(E) and (F) relative to county courts are essentially similar to R.C. 1901.22(E) and (F) relative to municipal courts. With respect to Civ. R. 13(J) as applied to a municipal court, the Eighth District Court of Appeals has held that no automatic transfer and certification of the proceedings to the court of common pleas is required. See Hersch v.Debreczeni (1973), 33 Ohio App. 2d 235 [62 O.O.2d 349]. Rather, the Eighth District Court of Appeals held that there must first be a determination by the municipal court that a proper counterclaim has been filed. In other words, there is no automatic loss of jurisdiction merely by filing of the counterclaim, but, instead, action by the municipal court is necessary. The same would be true with respect to a county court.
While there may be a mandatory duty upon the county court to certify the proceedings to the court of common pleas, a failure to do so is not jurisdictional but, instead, error. In rejecting the claim that certification and loss of jurisdiction is automatic upon the filing of the counterclaim, the Eighth District Court of Appeals noted that a contrary rule would allow any defendant wishing to avoid jurisdiction of a particular court to deprive that court of jurisdiction by filing a pleading asserting a counterclaim for an amount in excess of the monetary jurisdiction of the court, whether or not the counterclaim in fact stated a claim for relief. Thus, the transfer of jurisdiction is not automatic but must be accomplished by an affirmative act of the county court. Until that court acts, there is no loss of jurisdiction by the county court, instead it retains jurisdiction. While the determination of the case on its merits would constitute error, if certification be required, it would not be for want of jurisdiction so long as the judgment did not exceed the monetary jurisdiction of the court.
Here, pursuant to the statutory provision, the Hunts remitted the excess of the claim above the jurisdictional limitations of the trial court when the question of necessity of the certification to the court of common pleas was raised. That the requirement of certification is procedural, rather than jurisdictional, is *Page 152 
evinced by Civ. R. 13(J), inasmuch as the Civil Rules are procedural in nature only and do not affect or limit jurisdiction as is expressly stated in Civ. R. 82. Jurisdiction of the county court over the action vested upon the filing of plaintiff's complaint. The court is not divested of that jurisdiction by virtue of the filing of a counterclaim by a defendant seeking damages in excess of the monetary jurisdiction of the county court. At this point, there is a procedural dilemma in that the county court has jurisdiction over plaintiff's claim but does not have monetary jurisdiction over that of the defendants asserted in a cross-claim. Procedurally, a remedy could be provided merely by dismissing the counterclaim as exceeding the court's jurisdiction. However, Civ. R. 13(J), as does R.C. 1911.011(E), provides a procedure to be followed under such circumstances constituting certifying the proceedings to the court of common pleas. This remains, however, a procedural, not a jurisdictional, matter with respect to plaintiff's complaint.
R.C. 1911.011(F) provides a remedy for a defendant who wishes to continue to pursue his counterclaim in the county court, permitting him to remit that portion of his claim which exceeds the monetary jurisdiction of the county court and to continue to pursue the matter in that court. The procedural issue raised herein is the time at which that election must be made by the defendant. The proper conclusion is that such determination to remit may be made any time up until the time that the case is certified to the court of common pleas by the county court. Here, the remission of the excess by the Hunts was made timely, and, accordingly, the trial court did not err in not certifying the case to the court of common pleas.
Turning to the assignments of error raised by the parties, I concur in the sustaining of plaintiff's first assignment of error, essentially for the reasons set forth in the majority opinion. R.C. 3733.091 read in pari materia with R.C. 3733.09 can lead to no other conclusion than that a landlord who successfully brings an action for possession of premises for nonpayment of rent is not liable under R.C. 3733.09(B) to the tenant for retaliatory action. The very prohibition of retaliatory action set forth in R.C. 3733.09(A), which is the gravamen of the tenant's claim for damages, in prohibiting retaliatory action does so "subject to section 3733.091 of the Revised Code."
The sustaining of the first assignment of error, however, does not render moot the second and third assignments of error as to Newman, nor does it apply to the action for retaliatory conduct under R.C. 3733.09(B) pursued by the Hunts. Rather, we should merely conclude that, with respect to Newman, the trial court submitted an issue to the jury that should not have been submitted, which submission was prejudicial since it is impossible to determine the amount of damages, if any, awarded for the alleged retaliatory conduct. Therefore, the second assignment of error is well-taken with respect to Newman. As to the Hunts, the assignment of error is not well-taken. The jury found that the Hunts were not subject to eviction pursuant to R.C. 3733.091, and there was evidence of retaliatory conduct by plaintiff in violation of R.C. 3733.091(A) permitting the Hunts to maintain an action for damages for such retaliatory conduct pursuant to R.C. 3733.09(B).
While as a practical matter, as to Newman, the issue raised was disposed of by sustaining the first assignment of error, a slightly different issue and reason for sustaining the third assignment of error as to Newman is more appropriate. Plaintiff correctly points out that the verdict of the jury for Newman was essentially equivalent to the amount of rent he paid during his tenancy. Plaintiff in effect concedes that there was a *Page 153 
cause of action asserted and found by the jury to have been proved by Newman for reduction in rental value of the premises, predicated upon the premises' condition being in violation of R.C. 3733.10(A) and giving rise to a cause of action in Newman pursuant to R.C. 3722.10(B). The jury also found for Newman on the issue of liability upon the cause of action for retaliation. The issue raised by plaintiff with respect to the judgment for Newman goes to the issue of damages, not the issue of liability. In other words, excessive damages were awarded because the jury included damages for retaliatory action as well as for the condition of the premises. Thus, the trial court should have granted plaintiff's motion for new trial as to Newman upon the issue of damages only. The third assignment of error is well-taken to the extent that plaintiff is entitled to a new trial as against Newman with respect to the issue of damages.
As to the Hunts, however, the third assignment of error is not well-taken. The judgment as to the Hunts is supported by competent credible evidence both as to retaliation pursuant to R.C. 3733.09(A) and the condition of the premises pursuant to R.C. 3733.10(A) and, thus, cannot be disturbed by a reviewing court. C.E. Morris Co. v. Foley Construction Co. (1978), 54 Ohio St. 2d 279
[8 O.O.3d 261]. Plaintiff's contention of damages being caused by the Hunts' own negligence or their failure to mitigate damages was considered by the jury and rejected. We cannot substitute our judgment for that of the jury.
Plaintiff's fourth assignment of error raises the issue of attorney fees as does the defendants' joint first assignment of error. Plaintiff contends that there was improper and insufficient evidence with respect to attorney fees which were determined by the jury; defendants contend that the matter of attorney fees is to be considered and determined by the court because they are in the nature of costs, rather than damages. Both contentions are well-taken.
In finding the determination of attorney fees to be damages which are submitted to the jury for determination, the majority relies upon the Tenth Appellate District case of Dyche RealEstate Fund v. Graves (1978), 55 Ohio App. 2d 153 [9 O.O.3d 321]. The Dyche decision, in which the writer participated as a member of the panel, did so state, although such determination was not necessary, as no attorney fees could be awarded since no damage was found by the jury; but the court did sustain the assignment of error relating to the issue. Unfortunately, the Dyche court did not analyze the issue and made no comment other than that "[t]he award of attorney fees pursuant to this statute is in effect a part of the damages awarded to the tenant for the proving of the landlord's proscribed acts." Dyche, supra, at 155. The Eighth District Court of Appeals has reached a contrary conclusion. Upon further reflection, the writer of this dissent recognizes the validity of the analysis of the Eighth District Court of Appeals in arriving at the conclusion that an award of attorney fees under R.C. 5321.15(C) is a matter to be committed to the discretion of the trial court, rather than the jury, as part of the costs of the action. See Drake v. Menczer (1980),67 Ohio App. 2d 122 [21 O.O.3d 429], wherein it is stated at page 124:
"Traditionally, when a statute authorizes the award of attorneys' fees, it does so by allowing the fees to be taxed as costs. See, e.g., R.C. 163.21, 309.13 and 733.61. See, also,Sorin v. Bd. of Edn. (1976), 46 Ohio St. 2d 177 [75 O.O.2d 224];Billington v. Cotner (1974), 37 Ohio St. 2d 17 [66 O.O.2d 9];State, ex rel. Michaels, v. Morse (1956), 165 Ohio St. 599, 607
[60 Ohio Op. 531]. Interestingly, in Sorin v. Bd. of Edn., supra, at page *Page 154 
180, the court cited R.C. 1313.51 as a statute which provides `for the recovery of attorney fees, as part of the costs of litigation' (emphasis added), despite the fact that R.C. 1313.51
does not specify how the award of fees is to be made.
"We find a similar approach to be appropriate here. The statutory language regarding damages and fees provides for an award of `actual damages together with reasonable attorneys' fees' (emphasis added), R.C. 5321.02. In our view, had the legislature intended attorneys' fees to be considered a part of the awardable damages, the statute would read `actual damagesincluding reasonable attorneys' fees.' The present language necessitates a conclusion that attorneys' fees are not awardable as damages. * * *" See, also, Lewis v. Romans (1980), 70 Ohio App. 2d 7
[24 O.O.3d 9], and Sherwin v. Cabana Club Apartments
(1980), 70 Ohio App. 2d 11 [24 O.O.3d 11].
R.C. 3733.09(B) provides in part that: "* * * The tenant may recover from the park operator any actual damages together with reasonable attorneys fees." This section deals with retaliatory action. Similarly, R.C. 3733.10(B) provides in part that: "* * * the tenant may recover actual damages resulting from the violation * * * and if he obtains a judgment, reasonable attorneys' fees, * * *." This language clearly connotes that the attorney-fees award is not part of the actual damages, both because of the language used and because of the requirement that a judgment for actual damages be recovered before the award of attorney fees is proper.
Although affidavits are appropriate under some circumstances, here plaintiff objected and asserted the lack of opportunity to cross-examine the witnesses. Thus, the affidavits were insufficient under the circumstances, especially in light of the amount of the fees involved, which exceeded the monetary jurisdiction of the trial court, which is questionable even if the amount of costs, including fees, be excluded in determining whether the action falls within that monetary jurisdiction. As to Newman, some of the time may well have been spent in preparing to defend or ascertaining the disposition of the eviction action itself. Thus, plaintiff's fourth and defendants' first assignments of error are well-taken.
Defendants' second assignment of error is not well-taken with respect to additional attorney fees as to subsequent matters. However, there appears to be no basis for dividing the costs between the parties, especially in the case of the Hunts, who prevailed on all issues. The original judgment did not provide for splitting the costs but assessed them against plaintiff. No explanation is given by the trial court for dividing the costs in the subsequent entry overruling the motion for new trial. Defendants' second assignment of error is well-taken with respect to the modification of the original judgment so as to divide the court costs among all parties.
For the foregoing reasons, plaintiff's first and fourth assignments of error should be sustained, and its second and third assignments of error should be sustained as to Newman in case No. 1088 but overruled as to the Hunts in case No. 1089; and defendants' first assignment of error should be sustained, and their second assignment of error sustained in part and overruled in part. The judgment of the Clermont County Court in case No. 1088 should be reversed as to the issues of damages and attorney fees and affirmed in all other respects, and the cause remanded to that court for a new trial upon the issue of damages and for a new determination of attorney fees. The judgment of the Clermont County Court in case No. 1089 should be affirmed except as to the *Page 155 
determination of attorney fees, and that part of the judgment relating to attorney fees should be reversed, and the cause should be remanded to that court for a redetermination of the amount of attorney fees to be awarded as part of the costs of the action.